Title: From George Washington to Brigadier General Henry Knox, 5 March 1778
From: Washington, George
To: Knox, Henry



Dear Sir
Head Quarters Valley Forge 5th March 1778

I have your favors of the 4th and 16th Feby. I have not yet recd any answer from the Board of War respecting the Artillery at Farmington.
I would not have you keep any more of the new Arms in the Magazines to the Eastward than you think will be absolutely necessary for the Recruits coming on to the Army, what number that will probably be you can best judge who are upon the spot. I do not know what steps Congress intend to recommend to the States for filling their Regiments, but I am certain that nothing short of the measure you mention will prove effectual. The Committee now here wrote upon this subject to Congress very soon after they arrived, and pointed out the necessity of falling upon some spirited measures for reinforcing the Army, but they have not yet recd any answer, and I very much fear that the States will each proceed in different ways most of them feeble and ineffectual.
From what I have heard I imagine that the Northern Expedition will fall through, and I therefore hope that what Arms are repaired at Albany and are already fit for use may be brought down this way. But I cannot help again urging you to give the strictest orders to the different Commissaries of Stores to have the old repaired with the greatest industry, as I am certain we shall find the want of them should we draw such a head of Men together as we ought to expect.
Should you not receive orders from the Board of War for the purchase of Lead, Flints and every other article of military Stores which we shall want, I think you will be fully justifyable in doing it upon the best terms you can, for you may depend the owners will enhance the prices as they find our necessities increase.
I beg you will have all the Artillery and Mortars removed from Boston, more especially as matters are now circumstanced, for I should not be surprised if the Enemy; looking upon themselves as no longer bound by the Convention, should attempt to liberate Genl Burgoine’s Troops.
I shall be glad to see you at Camp as soon as you have made the

proper arrangements to the Eastward and am Dear Sir Yr most obd. Servt.
